Sutton, J.
Under the answer of the Supreme Court to a certified question by this court, where a certificate of public convenience and necessity has been granted by the Georgia Public-Service Commission to a motor common carrier, under and subject to the provisions of the motor common-carrier act of 1931, to operate a passenger, baggage, and express service by motor vehicles over a specified route between named cities in this State; and thereafter, by order of the commission after a hearing had pursuant to a rule nisi issued by the commission, calling upon such motor common carrier to show cause why such certificate of public convenience and necessity should not be revoked and canceled because of the carrier’s failure “to operate passenger-bus service under said certificate of public convenience and necessity,” such certificate is revoked and canceled because, in the opinion of the commission, the evidence adduced before them at such hearing showed that such motor common carrier had abandoned the passenger service along the route in question, the motor common carrier, whose certificate of public convenience and necessity has been thus1 revoked and canceled, has not the right to review such order or judgment of the commission by writ of certiorari in the superior court having jurisdiction. The act of the Georgia Public-Service Commission in the revocation of such certificate was not a judicial function, but was the exercise of administrative power, to which action the writ of eer*36tiorari does not lie. See Southeastern Greyhound Lines v. Georgia Public-Service Commission, 181 Ga. 75 (181 S. E. 834), for a full and elaborate discussion of this question.
Decided October 26, 1935.
Haas, Gambrell & Gardner, Edgar Chambers Jr., N. F. Culpepper, B. W. Keenon, for plaintiff in error.
M. J. Yeomans, attorney-general, J. J. E. Anderson, assistant attorney-general, John A. Boykin, solicitor-general, Heyman & Heyman, contra.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., eoneur.